Title: Jonathan Williams, Jr., to William Temple Franklin, 24 July 1781
From: Williams, Jonathan Jr.
To: Franklin, William Temple


Dear Billy
Nantes July 24. 1781.
I send you inclosed a Specimen of an Improvement I have made in copying. When you write for more english Papers pray order an equal quantity for me.
I forgot to pay for my hat when I came away, please to pay the Man when he calls. I also forgot to give you Mr Austins Draft for what he owed the Doctor, please to tell me how much it is & send me down Austins note canceled, and I will remit you the Money; I will remit at the same time the 5 Guineas the Doctor lent Mr Oliver. Pray are any new Orders for Cloathing to be given to replace what was lost in the Marquis de la Fayette? I see some american Houses are buying up Coarse Cloths. Let me know my good Friend if anything is to be done that I may apply in time. I am ever yours most affectionately
Jona Williams
 
Endorsed: Ansd 4. Augt
Notation: J. Williams. July 24. 1781
